LOAN AND SECURITY AGREEMENT By and Among HOOPER HOLMES, INC., HOOPER INFORMATION SERVICES, INC., MID-AMERICA AGENCY SERVICES, INCORPORATED, TEG ENTERPRISES, INC., HERITAGE LABS INTERNATIONAL, LLC, HOOPER DISTRIBUTION SERVICES, LLC and TD BANK, N.A., as Agent and the Lenders described herein Dated: March 9, 2009 · TABLE OF CONTENTS Page 1. DEFINITIONS 1 1.1 Defined Terms 1 1.2 Accounting Terms 10 1.3 UCC Terms 11 2. THE LINE; USE OF PROCEEDS 11 2.1 Line of Credit 11 2.2 Use of Proceeds 11 2.3 Method of Advances. 11 2.4 Letters of Credit 12 3. INTEREST RATE 13 3.1 Interest on the Line 13 3.2 Request for LIBOR Rate 13 3.3 Certain Provisions Regarding LIBOR Rates 13 3.4 Fall Back Rate 13 3.5 LIBOR Based Rate Borrowings 13 3.6 LIBOR Unlawful 14 3.7 LIBOR Based Rate Unascertainable or Unavailable 14 3.8 Default Interest 14 3.9 Post Judgment Interest 14 3.10 Calculation 14 3.11 Limitation of Interest to Maximum Lawful Rate 14 4. PAYMENTS AND FEES 14 4.1 Interest Payments on the Line 14 4.2 Principal Payments on the Line 15 4.3 Letter of Credit Fees 15 4.4 Loan Fee 15 4.5 Usage Fee 15 4.6 Collateral Management Fee 15 4.7 Late Charge 15 4.8 Termination of Line. 16 4.9 Payment Method 16 4.10 Application of Payments 16 4.11 Loan Account 16 4.12 Loss of Margin 17 4.13 LIBOR Indemnity 17 5. SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL 17 5.1 Personal Property 18 5.2 Real Property 19 5.3 Pledge 19 5.4 Surety 19 5.5 General 19 5.6 Collection of Receivables; Proceeds of Collateral. 20 6. REPRESENTATIONS AND WARRANTIES 20 6.1 Valid Organization, Good Standing and Qualification 20 6.2 Licenses 22 6.3 Ownership Interests 22 6.4 Subsidiaries 22 6.5 Financial Statements 22 6.6 No Material Adverse Change in Financial Condition 22 6.7 Pending Litigation or Proceedings 22 6.8 Due Authorization; No Legal Restrictions 22 6.9 Enforceability 23 6.10 No Default Under Other Obligations, Orders or Governmental Regulations 23 6.11 Governmental Consents 23 6.12 Taxes 23 6.13 Title to Collateral 23 6.14 Names; Addresses 23 6.15 Current Compliance 24 6.16 Pension Plans 24 6.17 Leases and Contracts 24 6.18 Intellectual Property 24 6.19 Eligible Account Warranties 24 6.20 Commercial Tort Claims 25 6.21 Deposit Accounts 25 6.22 Accuracy of Representations and Warranties 25 6.23 Interrelatedness of Borrower and Guarantors 25 6.24 Allegiance 26 7. GENERAL COVENANTS 26 7.1 Payment of Principal, Interest and Other Amounts Due 26 7.2 Limitation on Sale and Leaseback 26 7.3 Limitation on Indebtedness 26 7.4 Investments and Loans 26 7.5 Guaranties 27 7.6 Disposition of Assets 27 7.7 Merger; Consolidation; Business Acquisitions; Subsidiaries 27 7.8 Taxes; Claims for Labor and Materials 27 7.9 Liens 27 7.10 Existence; Approvals; Qualification; Business Operations; Compliance with Laws 28 7.11 Maintenance of Properties, Intellectual Property 28 7.12 Insurance 29 7.13 Inspections; Examinations 30 7.14 Default Under Other Indebtedness 30 7.15 Pension Plans 30 7.16 Bank of Account 31 7.17 Maintenance of Management 32 7.18 Amendment to Certificate or Articles of Incorporation 32 7.19 Dividends 32 7.20 Transactions with Affiliates 32 7.21 Restrictions on Interest Transfer 32 7.22 Change of Control. 32 7.23 Name; Address or State of Organization Change 33 7.24 Notices 33 7.25 Additional Documents and Future Actions 33 7.26 Title to Equipment 33 7.27 Accounts Receivable 33 7.28 Material Adverse Contracts 33 7.29 Restrictions on Use of Proceeds 34 7.30 Commercial Tort Claims 34 7.31 Possessory Collateral 35 7.32 Electronic Chattel Paper 35 7.33 Fiscal Year; Accounting Changes 35 7.34 Allegiance 35 8. FINANCIAL COVENANTS 35 8.1 Fixed Charge Coverage Ratio 35 9. ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS 35 9.1 Annual Statements 35 9.2 Projections and Cash Flow 36 9.3 Monthly Statements 36 9.4 Accounts Receivable and Accounts Payable Statements 37 9.5 Borrowing Base Certifications and Related Documents 37 9.6 Audit Reports 37 9.7 Reports to Governmental Agencies and Other Creditors 37 9.8 Compliance Certificates 37 9.9 Accountant's Certificate 37 9.10 Shareholder, Member and SEC Reports 38 9.11 Requested Information 38 10. ENVIRONMENTAL REPRESENTATIONS AND COVENANTS. 38 10.1 Representations 38 10.2 Real Property 38 10.3 Covenant Regarding Compliance 33 10.4 Notices 39 10.5 Indemnity 39 10.6 Testing 39 10.7 Survival 40 11. CONDITIONS OF CLOSING 40 11.1 Loan Documents 40 11.2 Representations and Warranties 40 11.3 No Default 40 11.4 Proceedings and Documents 40 11.5 Waiver Agreements 41 11.6 Delivery of Other Documents 41 11.7 Undrawn Availability 41 11.8 Non-Waiver of Rights 41 12. CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES 42 12.1 Representations and Warranties 42 12.2 No Default 42 12.3 Other Requirements 42 13. DEFAULT AND REMEDIES. 42 13.1 Events of Default 42 13.2 Remedies 44 13.3 Sale or Other Disposition of Collateral 45 13.4 Actions with Respect to Accounts 45 13.5 Set-Off 47 13.6 Turnover of Property Held by Agent 47 13.7 Delay or Omission Not Waiver 47 13.8 Remedies Cumulative; Consents 47 13.9 13.10 13.11 Certain Fees, Costs, Expenses, Expenditures and Indemnification Time is of the Essence Acknowledgement of Confession of Judgment Provisions 48 49 49 14. COMMUNICATIONS AND NOTICES. 49 14.1 Communications and Notices 49 15. WAIVERS. 50 15.1 Waivers 50 15.2 Forbearance 50 15.3 Limitation on Liability 51 16. SUBMISSION TO JURISDICTION. 51 16.1 Submission to Jurisdiction 51 17. USA Patriot Act Provisions. 51 17.1 USA Patriot Act Notice 51 17.2 Collateral Provisions. 51 17.3 OFAC Compliance 52 18. SETTLEMENT AMONG LENDERS. 52 18.1 Between Settlement Dates 52 18.2 Settlement Date 52 18.3 Remittance to Agent 53 18.4 Alternate Procedures 53 18.5 Failure to Advance 53 18.6 Defaulting Lender 53 19. AGENT. 54 19.1 Appointment of Agent 54 19.2 Holding of Collateral and Collections 54 19.3 Fees 54 19.4 Collections and Disbursements 54 19.5 Delegation of Duties; Discretion; Instructions 55 19.6 Nature of Duties 55 19.7 Lack of Reliance on the Agent 56 19.8 Resignation 56 19.9 19.10 19.11 19.12 19.13 19.14 19.15 19.16 19.17 19.18 19.19 19.20 19.21 Certain Rights of Agent Reliance Notice of Default The Agent in its Capacity as Lender OtherLoans Disclosure of Information; Audits Actions by Agent; Amendments; Waivers Sharing of Risk; Indemnification; Expenses Consultation with Cousel Documents Several Obligations No Third Party Beneficiary Participations and Assignments 56 56 56 57 57 57 57 59 59 59 60 60 60 20. SUBROGATION 60 20.1 Subrogation 60 21. MISCELLANEOUS. 61 21.1 Brokers 61 21.2 Use of Agent's Name 61 21.3 No Joint Venture 61 21.4 Survival 61 21.5 No Assignment by Obligor 61 21.6 Binding Effect 61 21.7 Severability 61 21.8 No Third Party Beneficiaries 62 21.9 21.10 21.11 21.12 21.13 21.14 21.15 21.16 21.17 21.18 Modifications Holidays LawGoverning Integration Exhibits and Schedules Headings Counterparts Waiver of Right to Trial by Jury Marketing Release Credit Inquiries 62 62 62 62 62 62 62 62 63 63 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (the "Agreement") is made effective the 9th day of March, 2009 by and among HOOPER HOLMES, INC., a New York corporation ("Borrower"), HOOPER INFORMATION SERVICES, INC., a New Jersey corporation ("Information"), MID-AMERICA AGENCY SERVICES, INCORPORATED, a Nebraska corporation ("Mid America"), TEG ENTERPRISES, INC.,a Nebraska corporation ("TEG"),HERITAGE LABS INTERNATIONAL, LLC, a Kansas limited liability company ("Heritage"), HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability company ("Distribution",and collectively with Information, Mid America, TEG and Heritage, the "Guarantors" and each a "Guarantor"), TD BANK, N.A. in its capacity as Agent ("Agent") and the financial institutions listed on Schedule A attached hereto (as such Schedule may be amended, modified or replaced from time to time), in their capacity as Lenders (collectively, the "Lenders" and each a "Lender"). Borrower and Guarantors are referred to herein jointly, severally and collectively as "Obligors" and each as an "Obligor". BACKGROUND A.Borrower has requested that Lenders extend a certain credit facility to Borrower, which Lenders are willing to do on the terms set forth herein. B.Capitalized terms used herein will have the meanings set forth therefor in Section1of this Agreement. NOW, THEREFORE, in consideration of the terms and conditions contained herein, and of any extensions of credit now or hereafter made to or for the benefit of Borrower by Lenders, the parties hereto, intending to be legally bound hereby, agree as follows: 1.DEFINITIONS 1.1Defined Terms .The following words and phrases as used in capitalized form in this Agreement, whether in the singular or plural, shall have the meanings indicated: (a)"Advance" means any loan or extension of credit by Lenders to Borrower including, without limitation, Line Advances and the undrawn face amount of any letter of credit issued by any Lender or any Affiliate of any Lender for the account of Borrower. (b)"Affiliate", as to any Person, means (a) each other Person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the Person in question and (b) any person who is an officer, director, member, manager or partner of (i) such Person, (ii) any Subsidiary of such Person, or (iii) any Person described in the preceding clause (i). (c)"Agent" shall have the meaning given such term in the introductory paragraph of this Agreement and shall include all permitted successors and assigns of such Person. (d)"Allegiance" shall mean Allegiance Health, P.C., a New York professional corporation. (e)"Borrower" shall have the meaning given such terms in the · -- 1 (f)introductory paragraph of this Agreement and shall include all permitted successors and assigns of Borrower. (g)"Borrowing Base Amount" means, at any time, an amount up to eighty-five percent (85%) of the amount of Borrower's Eligible Receivables. (h)"Business Day" means any day except a Saturday, Sunday or other day on which banks in Philadelphia, Pennsylvania are authorized by law to close. (i)"Capital Expenditures" means any expenditure that would be classified as a capital expenditure on a statement of cash flow of Obligors prepared in accordance with GAAP. (j)"Capitalized Leases" means all lease obligations which have been or should be, in accordance with GAAP, capitalized on the books of the lessee. (k)"Capitalized Lease Obligations" means all amounts payable with respect to a Capitalized Lease. (l)"Collateral" shall have the meaning given such term in Section 5.5 of this Agreement. (m)"Contract Period" means the period of time commencing on the date hereof and continuing through and including March 8, 2012. (n)"Corporation" means a corporation, partnership, limited liability company, trust, unincorporated organization, association or joint stock company. (o)"Default" means any event which with the giving of notice, passage of time or both, would constitute an Event of Default. (p)"Defaulting Lender" shall have the meaning given such term in Section 18.6 hereof. (q)"Default Rate" shall have the meaning given such term in Section3.8 hereof. (r)"EBITDA" means, for any period, Net Income of Obligors for such period, plus the aggregate amounts deducted in determining such Net Income in respect of (i) Interest Expense for such period, (ii) income taxes for such period, (iii) depreciation for such period, and (iv) amortization for such period, all as determined in accordance with GAAP on a consolidated basis. (s)"Eligible Receivables" means accounts receivable of Borrower in which Agent, for the pro rata benefit of Lenders, has a prior, perfected first priority lien, which have been outstanding no more than sixty (60) days from the due date and no more than ninety (90) days from the original invoice date with respect to account debtors other than Increased Account Debtors, or one hundred and twenty (120) days from the original invoice date with respect to Increased Account Debtors, are not subject to offset, deduction, counterclaim, discount, credit, charge back, freight claim, allowance or adjustment, comply with the representations set forth in Section 6.19 and meet all specifications established by Agent in its sole discretion from time to time.Eligible · -- 2 (t)Receivables shall not include: (i) non-trade receivables; (ii) foreign accounts receivable other than those fully secured by a letter of credit issued by a financial institution acceptable to Agent in its sole discretion or covered by credit insurance acceptable to Agent in its sole discretion in each case assigned to Agent, for the pro rata benefit of Lenders, or with respect to which Agent has been named loss payee, as applicable; (iii) contra-accounts; (iv) customer deposits; (v) bill and hold amounts; (vi) accounts originating from account debtors which are insolvent, bankrupt or whose accounts are under collection process; (vii) intercompany accounts or accounts from other affiliated corporations, organizations or individuals; (viii) accounts receivable from the United States government or any of its agencies which have not been assigned to Agent, for the pro rata benefit of Lenders, under the Assignment of Claims Act; (ix) finance charges; (x) lease receivables; (xi) accounts receivable owed by a Person if fifty percent (50%) or more of such Person's accounts receivable owed to Borrower, collectively, have been outstanding more than sixty (60) days from the due date, more than ninety (90) days from the original invoice date with respect to account debtors other than Increased Account Debtors or more than one hundred and twenty (120) days from the original invoice date with respect to Increased Account Debtors;(xii) accounts receivable of poor credit quality as determined by Agent in its sole discretion; (xiii) that portion of accounts receivable concentrated in individual account debtors in excess of fifteen percent (15%) (or in such other amounts or percentages as may be established by Agent from time to time) of all Eligible Receivables; (xiv) any account with respect to which the account debtor is located in a state which requires Borrower, as a precondition to commencing or maintaining an action in the courts of that state, either to (A) receive a certificate of authority to do business and be in good standing in such state; or (B) file a notice of business activities report or similar report with such state's taxing authority, unless (I) Borrower has taken one of the actions described in clauses (A) or (B), (II) the failure to take one of the actions described in either clause (A) or (B) may be cured retroactively by Borrower at its election, or (III) Borrower has proven, to Agent's satisfaction, that it is exempt from any such requirements under any such state's laws and (xv) any account where the account debtor is a Sanctioned Person.Borrower shall immediately notify Agent if any account receivable previously scheduled, listed or referred to in any certificate, statement or report by Borrower and upon which Borrower is basing availability under the Line ceases to be an Eligible Receivable. (u)"End Date" means each "End Date" set forth in the chart contained in the definition of Required Cash Deposit. (v)"Environmental Affiliate" means each Obligor, and any other Person for whom any Obligor at any time has any liability (contingent or otherwise) with respect to any claims arising out of the failure of such Obligor or such Person to comply with all applicable Environmental Requirements. (w)"Environmental Cleanup Site" means any location which is listed or proposed for listing on the National Priorities List, on CERCLIS or on any similar state list of sites requiring investigation or cleanup, or which is the subject of any pending or threatened action, suit, proceeding or investigation related to or arising from any alleged violation of any Environmental Requirements. (x)"Environmental Consultants" has the meaning given such term in Section 10.6 hereof. (y)"Environmental Requirements" means any and all applicable federal, state or local laws, statutes, ordinances, regulations or standards, administrative or court orders or decrees, common law doctrines or private agreements, relating to (i) pollution or protection · -- 3 (z)of the environment and natural resources, (ii) exposure of employees or other persons to Special Materials, (iii) protection of the public health and welfare from the effects of Special Materials and their products, by-products, wastes, emissions, discharges or releases, and (iv) regulation, licensing, approval or authorization of the manufacture, generation, use, formulation, packaging, labeling, transporting, distributing, handling, storing or disposing of any Special Materials. (aa)"ERISA" has the meaning given such term in Section 6.16 hereof. (bb)"Event of Default" means each of the events specified in Section13.1. (cc)"Federal Funds Rate" means, for any day, the rate per annum (based on a year of 360 days and actual days elapsed and rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any successor) on such day as being the weighted average of the rates on overnight federal funds transactions arranged by federal funds brokers on the previous trading day, as computed and announced by such Federal Reserve Bank (or any successor) in substantially the same manner as such Federal Reserve Bank computes and announces the weighted average it refers to as the "Federal Funds Effective Rate" as of the date of this Agreement; provided, if such Federal Reserve Bank (or its successor) does not announce such rate on any day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds Effective Rate for the last day on which such rate was announced. (dd)"Fixed Charge Coverage Ratio" means the ratio of Obligors' (a)EBITDA to (b) Fixed Charges determined on a consolidatedbasis. (ee)"Fixed Charges" means, for any period, the greater of (i) one (1) or (ii) the sum of (A) Obligors' Interest Expense for such period, plus (B) principal payments paid or due on Obligors' long-term Indebtedness and Capitalized Lease Obligations for such period, plus (C) Unfinanced Capital Expenditures of Obligors for such period, plus (D) income taxes paid or due by Obligors during such period, plus (E) dividends and distributions paid by Obligors during such period, all as determined in accordance with GAAP on a consolidated basis. (ff)"GAAP" means generally accepted accounting principles in the United States of America, in effect from time to time, consistently applied and maintained. (gg)"Good Business Day" means any day except a Saturday, Sunday or other day on which commercial banks in New York and London, England are authorized by law to close. (hh)"Guarantor" and "Guarantors" shall have the meanings given such terms in the introductory paragraph of this Agreement and shall include all permitted successors and assigns of such Persons. (ii)"Hedging Agreements" means any interest rate protection agreement, swap agreement (as defined in 11 U.S.C. §101), foreign currency exchange agreement, commodity purchase or option agreement or other interest or exchange rate or commodity price hedging agreements between any Borrower and Agent or any Lender or any Affiliate of
